Citation Nr: 0836103	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

2.  Entitlement to an initial compensable rating for the 
service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1991 to April 2000.

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and September 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The June 2002 rating 
decision denied a claim of service connection for pes planus, 
and the September 2006 rating decision denied a claim of 
entitlement to a TDIU.  

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The case was remanded to the RO by the Board in September 
2007 for additional development and adjudicative action.  

Before the case was returned to the Board for further 
appellate disposition, the RO issued a rating decision in 
February 2008 that granted service connection for pes planus 
and assigned a noncompensable evaluation effective from 
August 28, 2001 (the date of claim).  The veteran indicated 
his disagreement with the initial noncompensable rating 
assigned for the service-connected pes planus in 
correspondence received at the Board in April 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran's service-connected disabilities include 
tendinitis of the right shoulder, rated as 40 percent 
disabling; right (major) upper extremity radiculopathy 
(formerly described as nerve impingement, right elbow-median 
nerve) rated as 40 percent disabling; major depression with 
psychotic symptoms and anxiety disorder, rated as 30 percent 
disabling; degenerative disc disease and degenerative joint 
disease of the cervical spine, rated as 20 percent disabling; 
pseudofolliculitis barbae, rated as 10 percent disabling, and 
pes planus, rated as noncompensable.  

In the prior remand of September 2007, the Board instructed 
the RO to "Arrange for a VA examination of the veteran by an 
appropriate medical professional... to determine the exact 
nature and extent of severity of the veteran's service-
connected disabilities and their effect on the veteran's 
employability.  The remand also instructed the RO to obtain 
an opinion as to whether the veteran's service-connected 
disabilities, collectively, rendered him unable to secure or 
follow substantially gainful employment, and specifically 
noted in Action Paragraph #2 that the veteran's service-
connected disabilities involved the right shoulder, the right 
upper extremity, the cervical spine, pseudofolliculitis 
barbae and major depression.  

Despite the Board's instructions, the RO scheduled the 
veteran for a psychiatric examination in December 2007 to 
determine the veteran's employability, and the VA examiner, 
not surprisingly, limited his opinion (and his January 2008 
addendum) to whether the veteran was unemployable solely due 
to the service-connected major depression and anxiety 
disorder(s).  The examiner opined that the veteran was not 
unemployable from a psychiatric point of view.  The examiner 
also noted that the veteran's employment was "impaired" 
because of difficulty in concentration and focus secondary to 
pain and pain medications.  

In another VA examination, conducted in November 2007, for 
the purpose of determining whether the veteran's pes planus 
was service-connected, the examiner indicated that the 
veteran was capable of performing sedentary work; however, 
the examiner only considered the veteran's cervical spine, 
right shoulder, right upper extremity problems and 
pseudofolliculitis barbae, because service connection for pes 
planus had not yet been established.  In light of the 
foregoing, it remains unclear whether the veteran is 
unemployable due to his service-connected disabilities, 
collectively, including the pes planus, depression, and 
anxiety.  The December 2007 VA examination is inadequate for 
purposes of establishing whether the veteran is entitled to a 
TDIU because only the veteran's mental health was considered, 
and the November 2007 examination is also inadequate because 
only the veteran's orthopedic disabilities of the shoulder, 
and cervical spine, and pseudofolliculitis barbae were 
considered with regard to employability.  

Importantly, a remand by the Board imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders of the Board are not 
complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, given the recent grant of service connection for 
pes planus, the severity of that disability must also be 
considered by the examiner in conjunction with all of the 
other orthopedic, neurologic and psychiatric disabilities, 
including the effect of pain medication, when determining the 
veteran's employability.  

In this regard, in correspondence received at Board in March 
2008, the veteran expressed disagreement with the initial 
noncompensable rating assigned for the service-connected pes 
planus, which was granted by the RO in a February 2008 rating 
decision

As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  When a Notice 
of Disagreement has been timely submitted, the veteran is 
entitled to a Statement of the Case and failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).




Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a Statement 
of the Case as to the issue of 
entitlement to an initial compensable 
rating for the service-connected pes 
planus in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board for the 
purpose of appellate disposition.

2.  Arrange for a VA examination of the 
veteran by an appropriate medical 
professional, including on a fee basis if 
necessary, to determine the exact nature 
and extent of severity of all of the 
veteran's service-connected disabilities 
and their effect on the veteran's 
employability.

The claims file and a separate copy of 
this remand directive must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.

The examiner should review the claims 
file and take a detailed history 
regarding the veteran's education, 
employment, and vocational attainment.  
All necessary tests and studies, 
including appropriate orthopedic, 
neurological, and psychological studies 
(if determined to be necessary by the 
examiner to assess the level of 
impairment), should be conducted in order 
to identify and describe the 
symptomatology attributable to the 
veteran's service-connected disabilities.  
The report of examination should contain 
a detailed account of all manifestations 
of the service-connected disabilities 
found to be present.  In addition to the 
effects of the orthopedic and neurologic 
disorders, the examiner must also comment 
on the extent to which depression affects 
occupational and social functioning.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(greater than 50 percent probability) 
that the veteran's service-connected 
disabilities collectively render him 
unable to secure or follow substantially 
gainful employment. (The veteran's 
service-connected disabilities involve 
the right shoulder, the right upper 
extremity, the cervical spine, 
pseudofolliculitis barbae, pes planus, 
and major depression.)  The opinion 
should take into account the veteran's 
employment history, and his educational 
and vocational attainment.  The report of 
examination must include a complete 
rationale for all opinions expressed.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, adjudicate the veteran's 
claim of entitlement to a TDIU.  If any 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
issue a supplemental statement of the 
case (SSOC) and allow a reasonable period 
of time for a response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




